 1   JOCELYN BURTON, State Bar #135879
     SCOTT NAKAMA, State Bar #296732
 2   BURTON EMPLOYMENT LAW
     1939 Harrison Street, Suite 400
 3   Oakland, CA 94612
     Telephone: (510) 350-7025
 4   Fax: (510) 473-3672
     jburton@burtonemploymentlaw.com
 5   snakama@burtonemploymentlaw.com
     Attorneys for Plaintiff
 6   MALIK COOPER
 7
     Brandon R. McKelvey, State Bar #217002
 8   Timothy B. Nelson, State Bar #235279
     MEDINA McKELVEY LLP
 9   983 Reserve Drive
     Roseville, California 95678
10
     Telephone: (916) 960-2211
11   Fax: (916) 742-5488
     brandon@medinamckelvey.com
12   tim@medinamckelvey.com
     Attorneys for Defendant/Cross-Defendant
13   RIGHTWAY TAX SOLUTIONS, INC
14
     Nathan W. Austin, State Bar #219672
15   Casey M. Curran, State Bar # 305210
     JACKSON LEWIS P.C.
16   400 Capitol Mall, Suite 1600
     Sacramento, CA 95814
17
     Telephone: (916) 341-0404
18   Fax: (916) 341-0141
     nathan.austin@jacksonlewis.com
19   Attorneys for Defendants/Cross-Claimants
     WALLACE & CO., INC.
20   dba PREMIER STAFFING,
21   JENNIFER WALLACE

22
                                   UNITED STATES DISTRICT COURT

23                                 EASTERN DISTRICT OF CALIFORNIA

24     MALIK COOPER, individually, and on              Case No. 2:19-CV-00006-JAM-DB
       behalf of the general public, and as an         STIPULATED PROTECTIVE ORDER
25
       “aggrieved employee” under the California
26     Labor Code Private Attorney Generals Act,

27                   Plaintiffs,
             vs.
28


     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                   0
 1        WALLACE & CO., INC. DBA PREMIER
          STAFFING, JENNIFER WALLACE, and
 2        RIGHTWAY TAX SOLUTIONS, INC.,
 3
                       Defendants.
 4        ____________________________________

 5        WALLACE & CO., INC. DBA PREMIER
          STAFFING and JENNIFER WALLACE
 6

 7                     Cross-Claimants,

 8              vs.
 9
          RIGHTWAY TAX SOLUTIONS, INC.,
10

11

12        Cross-Defendant.

13

14

15   1.       PURPOSES AND LIMITATIONS
16            Disclosure and discovery activity in this action are likely to involve production of
17   confidential, proprietary, or private information for which special protection from public disclosure
18   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
19   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
20   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
21
     or responses to discovery and that the protection it affords from public disclosure and use extends
22
     only to the limited information or items that are entitled to confidential treatment under the applicable
23
     legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
24
     Stipulated Protective Order does not entitle them to file confidential information under seal; Civil
25
     Local Rule 141 sets forth the procedures that must be followed and the standards that will be applied
26
     when a party seeks permission from the court to file material under seal.
27
     2.       DEFINITIONS
28


     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                          1
 1
     2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
 2
     items under this Order.
 3
             2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is
 4
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
 5
     Civil Procedure 26(c).
 6
             2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
 7
     as their support staff).
 8
             2.4       Designating Party: a Party or Non-Party that designates information or items that it
 9
     produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
10
             2.5       Disclosure or Discovery Material: all items or information, regardless of the medium
11
     or manner in which it is generated, stored, or maintained (including, among other things, testimony,
12
     transcripts, and tangible things), that are produced or generated in disclosures or responses to
13
     discovery in this matter.
14

15
             2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

16   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

17   consultant in this action.

18           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

19   does not include Outside Counsel of Record or any other outside counsel.

20           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

21   entity not named as a Party to this action.
22           2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
23   but are retained to represent or advise a party to this action and have appeared in this action on behalf
24   of that party or are affiliated with a law firm which has appeared on behalf of that party.
25           2.10      Party: any party to this action, including all of its officers, directors, employees,
26   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
27
             2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
28
     in this action.

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                            2
 1
            2.12    Professional Vendors: persons or entities that provide litigation support services (e.g.,
 2
     photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
 3
     or retrieving data in any form or medium) and their employees and subcontractors.
 4
            2.13    Protected Material: any Disclosure or Discovery Material that is designated as
 5
     “CONFIDENTIAL.”
 6
            2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 7
     Producing Party.
 8
     3.     SCOPE
 9
            The protections conferred by this Stipulation and Order cover not only Protected Material (as
10
     defined above), but also (1) any information copied or extracted from Protected Material; (2) all
11
     copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
12
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
13
     However, the protections conferred by this Stipulation and Order do not cover the following
14

15
     information: (a) any information that is in the public domain at the time of disclosure to a Receiving

16   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

17   publication not involving a violation of this Order, including becoming part of the public record

18   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

19   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

20   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

21   Protected Material at trial shall be governed by a separate agreement or order.
22   4.     DURATION
23          Even after final disposition of this litigation, the confidentiality obligations imposed by this
24   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
25   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
26   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
27
     and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
28
     limits for filing any motions or applications for extension of time pursuant to applicable law.

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         3
 1

 2
     5.     DESIGNATING PROTECTED MATERIAL
 3
            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or
 4
     Non-Party that designates information or items for protection under this Order must take care to limit
 5
     any such designation to specific material that qualifies under the appropriate standards. The
 6
     Designating Party must designate for protection only those parts of material, documents, items, or
 7
     oral or written communications that qualify – so that other portions of the material, documents, items,
 8
     or communications for which protection is not warranted are not swept unjustifiably within the ambit
 9
     of this Order.
10
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
11
     to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
12
     encumber or retard the case development process or to impose unnecessary expenses and burdens on
13
     other parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s
14

15
     attention that information or items that it designated for protection do not qualify for protection, that

16   Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

17   designation.

18          5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see,

19   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

20   Discovery Material that qualifies for protection under this Order must be clearly so designated before

21   the material is disclosed or produced.
22          Designation in conformity with this Order requires:
23                (a) for information in documentary form (e.g., paper or electronic documents, but
24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
25   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
26   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
27
     identify the protected portion(s) (e.g., by making appropriate markings in the margins).
28
     A Party or Non-Party that makes original documents or materials available for inspection need not

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         4
 1
     designate them for protection until after the inspecting Party has indicated which material it would
 2
     like copied and produced. During the inspection and before the designation, all of the material made
 3
     available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 4
     identified the documents it wants copied and produced, the Producing Party must determine which
 5
     documents, or portions thereof, qualify for protection under this Order. Then, before producing the
 6
     specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that
 7
     contains Protected Material. If only a portion or portions of the material on a page qualifies for
 8
     protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
 9
     appropriate markings in the margins).
10
                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
11
     Designating Party identify on the record, before the close of the deposition, hearing, or other
12
     proceeding, all protected testimony.
13

14
                  (c) for information produced in some form other than documentary and for any other

15
     tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

16   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

17   portion or portions of the information or item warrant protection, the Producing Party, to the extent

18   practicable, shall identify the protected portion(s).

19          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20   designate qualified information or items does not, standing alone, waive the Designating Party’s right

21   to secure protection under this Order for such material. Upon timely correction of a designation, the
22   Receiving Party must make reasonable efforts to assure that the material is treated in accordance with
23   the provisions of this Order.
24   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
26   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
27
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
28
     or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                             5
 1
     confidentiality designation by electing not to mount a challenge promptly after the original
 2
     designation is disclosed.
 3
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
 4
     by providing written notice of each designation it is challenging and describing the basis for each
 5
     challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite
 6
     that the challenge to confidentiality is being made in accordance with this specific paragraph of the
 7
     Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the
 8
     process by conferring directly (in voice to voice dialogue; other forms of communication are not
 9
     sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must
10
     explain the basis for its belief that the confidentiality designation was not proper and must give the
11
     Designating Party an opportunity to review the designated material, to reconsider the circumstances,
12
     and, if no change in designation is offered, to explain the basis for the chosen designation. A
13

14
     Challenging Party may proceed to the next stage of the challenge process only if it has engaged in

15
     this meet and confer process first or establishes that the Designating Party is unwilling to participate

16   in the meet and confer process in a timely manner.

17          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

18   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

19   Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the

20   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

21   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
22   competent declaration affirming that the movant has complied with the meet and confer requirements
23   imposed in the preceding paragraph. Failure by the Designating Party to make such a motion
24   including the required declaration within 21 days (or 14 days, if applicable) shall automatically waive
25   the confidentiality designation for each challenged designation. In addition, the Challenging Party
26   may file a motion challenging a confidentiality designation at any time if there is good cause for
27
     doing so, including a challenge to the designation of a deposition transcript or any portions thereof.
28
     Any motion brought pursuant to this provision must be accompanied by a competent declaration

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         6
 1
     affirming that the movant has complied with the meet and confer requirements imposed by the
 2
     preceding paragraph.
 3
            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
 4
     Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary
 5
     expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
 6
     Designating Party has waived the confidentiality designation by failing to file a motion to retain
 7
     confidentiality as described above, all parties shall continue to afford the material in question the
 8
     level of protection to which it is entitled under the Producing Party’s designation until the court rules
 9
     on the challenge.
10
     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
11
            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
12
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
13
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
14

15
     categories of persons and under the conditions described in this Order. When the litigation has been

16   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

17   DISPOSITION).

18          Protected Material must be stored and maintained by a Receiving Party at a location and in a

19   secure manner that ensures that access is limited to the persons authorized under this Order.

20          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

21   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
22   information or item designated “CONFIDENTIAL” only to:
23                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
24   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
25   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
26   attached hereto as Exhibit A;
27
                  (b) the officers, directors, and employees (including House Counsel) of the Receiving
28
     Party to whom disclosure is reasonably necessary for this litigation and who have signed the

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         7
 1
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2
                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 3
     reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to
 4
     Be Bound” (Exhibit A);
 5
                (d) the court and its personnel;
 6
                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
 7
     Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 8
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9
                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
10
     necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
11
     unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
12
     deposition testimony or exhibits to depositions that reveal Protected Material must be separately
13

14
     bound by the court reporter and may not be disclosed to anyone except as permitted under this

15
     Stipulated Protective Order.

16              (g) the author or recipient of a document containing the information or a custodian or

17   other person who otherwise possessed or knew the information.

18   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

19           LITIGATION

20           If a Party is served with a subpoena or a court order issued in other litigation that compels

21   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
22   must:
23              (a) promptly notify in writing the Designating Party. Such notification shall include a
24   copy of the subpoena or court order;
25              (b) promptly notify in writing the party who caused the subpoena or order to issue in the
26   other litigation that some or all of the material covered by the subpoena or order is subject to this
27
     Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
28
                (c) cooperate with respect to all reasonable procedures sought to be pursued by the

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         8
 1
     Designating Party whose Protected Material may be affected.
 2
            If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 3
     court order shall not produce any information designated in this action as “CONFIDENTIAL” before
 4
     a determination by the court from which the subpoena or order issued, unless the Party has obtained
 5
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
 6
     seeking protection in that court of its confidential material – and nothing in these provisions should
 7
     be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
 8
     directive from another court.
 9
     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
10
            LITIGATION
11
                (a) The terms of this Order are applicable to information produced by a Non-Party in this
12
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
13
     connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
14

15
     in these provisions should be construed as prohibiting a Non-Party from seeking additional

16   protections.

17              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

18   Party’s confidential information in its possession, and the Party is subject to an agreement with the

19   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

20                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

21   of the information requested is subject to a confidentiality agreement with a Non-Party;
22                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
23   this litigation, the relevant discovery request(s), and a reasonably specific description of the
24   information requested; and
25                  (3) make the information requested available for inspection by the Non-Party.
26              (c) If the Non-Party fails to object or seek a protective order from this court within 14
27
     days of receiving the notice and accompanying information, the Receiving Party may produce the
28
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         9
 1
     seeks a protective order, the Receiving Party shall not produce any information in its possession or
 2
     control that is subject to the confidentiality agreement with the Non-Party before a determination by
 3
     the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
 4
     seeking protection in this court of its Protected Material.
 5
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 7
     Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
 8
     the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 9
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
10
     inform the person or persons to whom unauthorized disclosures were made of all the terms of this
11
     Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
12
     Bound” that is attached hereto as Exhibit A.
13
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14

15
            MATERIAL

16          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

17   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

18   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

19   modify whatever procedure may be established in an e-discovery order that provides for production

20   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

21   parties reach an agreement on the effect of disclosure of a communication or information covered by
22   the attorney-client privilege or work product protection, the parties may incorporate their agreement
23   in the stipulated protective order submitted to the court.
24   12.    MISCELLANEOUS
25          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek
26   its modification by the court in the future.
27
            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
28
     no Party waives any right it otherwise would have to object to disclosing or producing any

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         10
 1
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 2
     Party waives any right to object on any ground to use in evidence of any of the material covered by
 3
     this Protective Order.
 4
            12.3    Filing Protected Material. Without written permission from the Designating Party or a
 5
     court order secured after appropriate notice to all interested persons, a Party may not file in the public
 6
     record in this action any Protected Material. A Party that seeks to file under seal any Protected
 7
     Material must comply with Civil Local Rule 141. Protected Material may only be filed under seal
 8
     pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant
 9
     to Civil Local Rule 141, a sealing order will issue only upon a request establishing that the Protected
10
     Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under
11
     the law. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local
12
     Rule 141(e) is denied by the court, then the Receiving Party may file the information in the public
13

14
     record pursuant to Civil Local Rule 141(e) unless otherwise instructed by the court.

15
     13.    FINAL DISPOSITION

16          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

17   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

18   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

19   summaries, and any other format reproducing or capturing any of the Protected Material. Whether the

20   Protected Material is returned or destroyed, the Receiving Party must submit a written certification to

21   the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
22   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
24   compilations, summaries or any other format reproducing or capturing any of the Protected Material.
25   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
26   motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
27
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
28
     product, even if such materials contain Protected Material. Any such archival copies that contain or

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         11
 1
     constitute Protected Material remain subject to this Protective Order as set forth in Section 4
 2
     (DURATION).
 3

 4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     Dated: February 4, 2020                                       BURTON EMPLOYMENT LAW
 7

 8                                                           By:   /s/ Scott S. Nakama
                                                                   Jocelyn Burton
 9                                                                 Scott Nakama
                                                                   Attorneys for Plaintiff MALIK COOPER
10

11

12   Dated :February 4, 2020                                       JACKSON LEWIS P.C.

13                                                             By: /s/ Nathan W. Austin
                                                                   Nathan W. Austin
14
                                                                   Casey M. Curran
15                                                                 Attorneys for Defendants and Cross-
                                                                   Claimant WALLACE &
16                                                                 CO., INC. dba PREMIER STAFFING &
                                                                   JENNIFER WALLACE
17

18

19   Dated: February 4, 2020                                       MEDINA McKELVEY LLP
20
                                                                   By: /s/ Timothy B. Nelson____
21                                                                 Brandon R. McKelvey
                                                                   Timothy B. Nelson
22                                                                 Attorneys for Defendant/Cross-Defendant
                                                                   RIGHTWAY TAX SOLUTIONS, INC. //
23

24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26
     DATED:     2/5/2020                               /s/ John A. Mendez____________
27
                                                       United States District Court Judge
28


     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                        12
 1

 2

 3

 4

 5

 6

 7

 8

 9
                                                     EXHIBIT A
10
                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
11

12
     I, _____________________________ [print or type full name], of _________________ [print or type
13
     full address], declare under penalty of perjury that I have read in its entirety and understand the
14

15
     Stipulated Protective Order that was issued by the United States District Court for the Eastern District

16   of California on [date] in the case of COOPER v. WALLACE & CO., ET AL., CASE NO. 2:19-CV-

17   00006-JAM-DB. I agree to comply with and to be bound by all the terms of this Stipulated Protective

18   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

19   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

20   information or item that is subject to this Stipulated Protective Order to any person or entity except in

21   strict compliance with the provisions of this Order.
22   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District of
23   California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
24   enforcement proceedings occur after termination of this action.
25   I hereby appoint __________________________ [print or type full name] of
26   _______________________________________ [print or type full address and telephone number] as
27
     my California agent for service of process in connection with this action or any proceedings related to
28
     enforcement of this Stipulated Protective Order.

     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                         13
 1

 2
     Date: ______________________________________
 3
     City and State where sworn and signed: _________________________________
 4

 5
     Printed name: _______________________________
 6

 7
     Signature: __________________________________
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATED PROTECTIVE ORDER, CASE NO., 2:19-CV-00006-JAM-DB
                                                 14
